Case 3:19-cv-01635-JLS-MSB Document 66 Filed 01/27/20 PageID.6686 Page 1 of 1




                       UNITED STATES COURT OF APPEALS                    FILED
                              FOR THE NINTH CIRCUIT                       JAN 27 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
 PUBLIC WATCHDOGS, a California                 No.   19-56531
 501(c)(3) corporation,
                                                D.C. No.
                   Plaintiff-Appellant,         3:19-cv-01635-JLS-MSB
                                                Southern District of California,
  v.                                            San Diego

 SOUTHERN CALIFORNIA EDISON                     ORDER
 COMPANY; et al.,

                   Defendants-Appellees.

 Before: PAEZ and N.R. SMITH, Circuit Judges.

       The motion to expedite (Docket Entry No. 6) is granted.

       The opening brief is due February 10, 2020. The answering briefs are due

 March 31, 2020. The optional reply brief is due April 13, 2020.

       The Clerk will place this appeal on the calendar for June 2020. See 9th Cir.

 Gen. Order 3.3.




 AC/MOATT
